Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the arms are not visible in claim 5 and the integrated shelving system being removably attached.

Claims 1-3, 5, 7-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear how the shelving system being removably attached to a body portion recited in claim 1.  This rejection is in response to applicant’s assertion that the applied prior art does not teach the shelving system being removably attached and yet there is no embodiment being shown how this limitation is performed.  See drawing objection above.

Claims 1-3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al.  (20140353104) in view of Berg (1847066), or in the alternative under 35 U.S.C. 103 as being unpatentable over Sheikh in view of Berg and further in view of Greiner (20060207697/ EP1712149).  Sheikh teaches a rigid body (note the suitcase being hard-sided) including a lid in fig. 15 attached to a body portion, a retractable handle system including a pair of arms and a handle 72. When the suitcase is in a first state, the handle system 376 is retracted within the body portion (note the handle extending into the suitcase in fig. 9).  When the suitcase is in a second state, the handle is extended to a position beyond the body portion in fig. 9.
Sheikh meets all claimed limitations except for the integrated shelving system (130) removably attached to an inner portion of the body portion and configured to store a number of items, and the integrated shelving system is in a folded state compressed to a compact size adapted to fit entirely within the body portion.   Berg teaches that it is known in the art to provide and integrated shelving system configured to store a number of items, and the integrated shelving system having a compressed to a compact size adapted to fit entirely within the body portion in a suitcase:
Other objects of this invention are to provide a shoe bag which exclusive of the partitions is formed from a single length of material folded and sewed in a predetermined manner the bag when thus formed and partitioned being readily reduceable to a size, convenient for packing in a suitcase, hat box or the like for transportation purposes.

It would have been obvious to one of ordinary skill in the art to provide the shelving system of Berg to transport the desired contents and/or to access the contents easily.
The recitation “configured to extend” is an intended use recitation.  The handle of Sheikh is capable of such configuration to be used with the shelving system in Berg.
With respect to the limitation of the shelving system being removably attached, note that strap 192 in fig. 10 and pockets at 298/296 in fig. 12, it would have been obvious to one of ordinary skill in the art to use the strap 192 or any of the pocket to secure the shelving system of Berg to keep the shelving system secured and prevent loose contents inside the luggage.
In the alternative, Greiner teaches that it is known in the art to provide a hook that can be used to hang the contents of a foldable organizer on a handle as shown in fig. 18, and more clearly shown in fig. 11 of EP1712149 (below). 
The discrete organizer 108 may have a fastener such as a hook 224 although other fasteners may be used such as ties, for example, at one end that can be attached to the telescoping handle as shown. (with emphasis)



    PNG
    media_image1.png
    423
    327
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to provide the hook of the Berg attachable to the handle as taught by Greiner or to use the to provide a convenience place for hanging the organizer.
Regarding claim 2, note the plurality of shelves in fig. 1 in Berg.
Regarding claim 3, note the first state in fig. 3 and the second state in fig. 1 in Berg.
Regarding claim 5. note the arms are not visible outside of the body when retracted.
Regarding claim 7, note the cover at 10’ in fig. 2 act as a roof as claimed in Berg.
Regarding claims 8 and 9, note the pocket at 19 on the cover.   With respect to the limitation “configured to secure a top portion of the integrated shelving system to the handle when the integrated shelving system is in the expanded state” and the functional limitation of claim 9 does not impart any structure over the device of Berg, the claim requires only a pocket and the cover portions 10 of Berg which include the pocket.
Regarding claim 10, note the lid of lid of Sheikh is angled in fig. 15 to prevent the suitcase from tipping over when the integrated shelving system is in the expanded state.  
Regarding claim 11, note that the lid is capable to be at an angle at an angle of approximately 90 degrees when the lid is in the opened state.  
Regarding claim 12, note that the lid comprises a kickstand in the manner as applicant’s device. 

Claims 1-3, 5, 7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh ‘104 in view of Seegmiller (10729215), or in the alternative under 35 U.S.C. 103 as being unpatentable over Sheikh in view of Seemiller, and further in view of Cruise (20060022006) or Goldman (20070138222).  Sheikh teaches a rigid body including a lid attached to a body portion, a retractable handle system including a pair of arms and a handle, as set forth supra . 
Sheikh meets all claimed limitations except for the integrated shelving system (130) removably attached to an inner portion of the body portion and configured to store a number of items, and the integrated shelving system is in a folded state compressed to a compact size adapted to fit entirely within the body portion.   Seegmiller teaches that it is known in the art to provide and integrated shelving system configured to store a number of items, and the integrated shelving system having a compressed to a compact size adapted to fit entirely within the body portion in a carrier device in fig. 12:
(25)    Now with reference to FIGS. 7 and 9, in one embodiment, the container 50 may include multiple first end straps 78 and second end straps 80 extending from the periphery 76, such as from the ribbing 74, of each of the first and second ends 58, 60 of the container 50.  Each of the first end straps 78 may include an adjustable buckle 82 or adjustable coupling portion, such as a male side release buckle 84 or a female side release buckle 86.  For example, the first end 58, as depicted in FIG. 9, may include four of the first end straps 78, each of the first end straps 78 having one end 88 coupled adjacent to the periphery 76 of the first end 58 and the other end of each of the first end  straps 78 being a free end 90.  Such first end straps 78 may be fixed to the periphery 76 in a spaced apart manner, such as a symmetrical spaced apart  manner.  Further, along the periphery 76 of the first end 58, each first end  strap 78 may include either the male side release buckle 84 or the female side  release buckle 86 such that adjacently positioned first end straps 78 may  include one male and one female side release buckle 84, 86.  As such, the first  end straps 78 with the male side release buckles 84 may be positioned opposite  each other.  Likewise, the first end straps 78 with the female side release buckles 86 may be positioned opposite each other.  With this arrangement, at  the first end 58 of the container 50, in one embodiment, only adjacently  positioned first end straps 78 along the periphery 76 may be coupled together  via a corresponding male and female side release buckles 84, 86.  Further, upon  coupling the adjacently positioned first end straps 78 with the corresponding  male and female side release buckles 84, 86, the length of the coupled adjacent  straps may form an upper loop portion 92 that may be adjusted, via an adjusting  mechanism associated with either of the male and female side release buckles  84, 86, to a desired length.  In this manner, the coupled first end straps that form the upper loop portion 92 may be hung over an object (not shown), such as a tree limb or a tent hanger (within a tent), so that the container 50 may be suspended by the first end straps 78 at a desired height by adjusting the length of the first end straps 78 to the desired length.  Further, upon suspending or hanging the container 50 with the upper loop portion 92, the container 50 is disposed in the expanded state, as depicted in FIG. 7.  Upon removing the container 50 from being suspended in the expanded state, the container 50 may be placed on, for example, the ground in which the container 50 will move to the collapsed state, as depicted in FIG. 9.  (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide the shelving system of Seegmiller to transport the desired contents while accessing the contents easily.
With respect to the limitation that the handle configured to extend and maintain the integrated shelving system in an expanded state that reaches the position beyond the body portion, note that this is an intended use of the handle and does not impart any structure over the handle structure of Hsieh.  The device of Seegmiller is capable to being attached to the handle of Sheikh via the strap.
In the alternative, Cruise teaches that it is known in the art to use the retractable handle of a luggage as a location for hanging contents in fig.1.  Goldman also teaches that it is known in the art to provide loop structure 71 for attachment to luggage handle:
FIGS. 1-1D show a folding pouch with a tri-fold over and a strap for engaging a luggage handle, a preferred embodiment of the invention. (with emphasis) (with emphasis)

It would have been obvious to one of ordinary skill in the art to use the handle for hanging the straps of Seegmiller as taught by Cruise or Goldman to provide a convenience place for hanging contents for easy access.
Regarding claim 2, note shelves configured to form a number of compartments within which to store the items in fig. 8.
Regarding claim 3, note compressed state in fig. 10.
Regarding claim 7, note the device in Seegmiller has a top wall portion being cover that act as a roof (the top wall).
Regarding claim 13, note that each of the strap in figs. 9-10 in Seegmiller has a first end attached to the shelving system and a second end (free end) that can wrap around the device and compress the device as claimed.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh ‘104 rejections, as set forth above in paragraphs 4 and 5, and further in view of Latshaw (5699886).  Latshaw teaches that it is known in the art to provide a pocket being used to secure another luggage/container on top of the retractable handle.  It would have been obvious to one of ordinary skill in the art to provide a pocket in either Seegmiller or Berg to provide an alternative attachment system on top of the retractable handle.
Claim 1-3, 5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Dror (20050126872) in view of Campbell (20070295570) or Sheikh ‘104.  Dror teaches a a body (110) including a lid attached to a body portion in fig. 1, a retractable handle system 103 including a pair of arms and a handle; and an integrated shelving system 100 removably attached: “structure 100 may be detached and removed from luggage 110 and may be used, for example, as a stand-alone compartmented structure, e.g., for temporary storage of items”, “interior structure 100 may be tightly collapsed and tucked inside the luggage, and secured using straps or any other suitable securing means (not shown in the drawings), e.g., as are known in the art” that it is to an inner portion of the body portion and configured to store a number of items, wherein the handle is configured to retract within the body portion and the integrated shelving system is configured be compressed and fit entirely within the body portion when the suitcase is in a first state in fig. 6-7; and the handle is configured to extend to a position beyond the body portion and maintain the integrated shelving system in an expanded state that reaches the position beyond the body portion when the suitcase is in a second state, the items stored in the integrated shelving system a accessible by a person when the integrated  shelving system is in the expanded state in fig. 4.  
	Dror meets all claimed limitations except for the material of the suitcase being rigid, it would have been obvious to one of ordinary skill in the art to provide rigid material as taught by Campbell or Sheikh ‘104 (being hard shell) to provide added protection.

[0072] Finally, it is envisioned that the components of the device may be constructed of a variety of materials. For example, the exterior shell 105 of the container 100 could be made from a variety of textiles, metals, and other materials known in the art. One skilled in the art would also know that the mechanical components of the container 100 could be constructed from a variety of metals, plastics, and other materials known in the art, and that the flexible member could be composed of textiles and other materials known in the art to be flexible.


Claims 1, 2, 3, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (20070295570).  Campbell teaches a rigid body (being metal, as set forth supra), a lid (note lid 214 is hingedly attached on one side in fig. 2, a retractable handle system including a pair of arms 314 and a handle 312, an integrated shelving system (130) removably attached to an inner portion of the body portion: “In addition, the shelving unit 114, 142, 430, and 440 may be removed from the container 100” and configured to store a number of items, wherein the handle is configured to retract within the body portion and the integrated shelving system is configured be compressed and fit entirely within the body portion when the suitcase is in a first state; and the handle is configured to extend to a position beyond the body portion and maintain the integrated shelving system in an expanded state that reaches the position beyond the body portion when the suitcase is in a second state, the items stored in the integrated shelving system a accessible by a person when the integrated  shelving system is in the expanded state.  
Regarding claim 7, note that the top wall 142 comprises the cover or roof.
Regarding claim 8-9, note that portion 152 forms the loop pocket.

Applicant's arguments have been fully considered but they are not persuasive.  
Regarding the drawing objection, note that 37CFR requires all claimed features must be shown in drawings.  Note that some limitation are asserted by applicant in the arguments making the that these features are not conventional and required in the drawings as required by 37CFR1.83.
§ 1.83 Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims.  (with emphasis)

Applicant is noted that the use of shelving system in a luggage is well known the applied.  Also note the numerous references which teaches the use of a retractacle handle for securing contents including the applied prior art of Cruise, Goldman, Greiner, and Latshaw.  Note that other similar teaching that can also be used including Dermondy, Mogil, Hicks, London et al.   In other words, the features in the claim comprises a combination of familiar elements and each performing the same function it had been known to perform, and yield predictable results.  
Applicant is noted that under Randall MFG v. Rea (Fed. Cir. 2013) (Inter Partes Reexamination No. 95/000,326), the CAFC reverses the Board’s decision quoting KSR,  “In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of "demands known to the design community," "the background knowledge possessed by a person having ordinary skill in the art," and "the inferences and creative steps that a person of ordinary skill in the art would employ." , “The Board's analysis in this case ran afoul of that basic mandate. By narrowly focusing on the four prior-art references cited by the Examiner and ignoring the additional record evidence Randall cited to demonstrate the knowledge and perspective of one of ordinary skill in the art, the Board failed to account for critical background information that could easily explain why an ordinarily skilled artisan would have been motivated to combine or modify the cited references to arrive at the claimed inventions. As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious” “The Board's failure to consider that evidence—its failure to consider the knowledge of one of skill in the art appropriately—was plainly prejudicial. Once it is established that a prevalent, perhaps even predominant, method of stowing a bulkhead panel was to raise it to the ceiling, it is hard to see why one of skill in the art would not have thought to modify Aquino to include this feature—doing so would allow the designer to achieve the other advantages of the Aquino assembly while using a stowage strategy that was very familiar in the industry. Moreover, although FG claims that, as depicted, the panels of Aquino may have been impeded by the rails from being raised all the way to the ceiling, there is no dispute that it would have been well within the capabilities of an ordinary bulkhead designer to adjust the geometry ( e.g., drop the hinge axis down a few inches) so that the panels could be freely raised to the ceiling. There are no apparent functional concerns that would have discouraged a bulkhead designer of ordinary skill from attempting the combination. Particularly when viewed in the context of the background references Randall provided, the evidence strongly supports the notion that the bulkhead design FG claimed was nothing more than the "combination of familiar elements according to known methods,"" 'each performing the same function it had been known to perform,' " "yield[ing] predictable results." KSR (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, (1976)). In addition, neither FG nor the Board points to any objective indicia of non-obviousness. On this record, the Board's finding of lack of motivation to combine is infected by prejudicial error. We accordingly vacate the Board's reversal of the Examiner's rejection.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733